Citation Nr: 0000907	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-47 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted 
since the Board of Veterans' Appeals decision in November 
1983 to reopen the claim of service connection for defective 
hearing as directly due to service.  

2.  Whether new and material evidence has been submitted 
since the Board of Veterans' Appeals decision in January 1976 
to reopen the claim of secondary service connection for 
defective hearing.  

3.  Whether new and material evidence has been submitted 
since the Board of Veterans' Appeal decision in January 1976 
to reopen the claim of service connection for a low back 
disorder.  

4.  Whether new and material evidence has been submitted 
since the Board of Veterans' Appeal decision in January 1976 
to reopen the claim of service connection for a disability 
manifested by a loss of balance.  

5.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD); an eye disorder claimed as corneal opacities, and 
skin cancer due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  

In January 1976, the Board of Veterans' Appeals (Board) 
denied service connection for bilateral defective hearing and 
a disability manifested by a loss of balance, on a direct and 
secondary basis, and for a back disorder on a direct basis.  
The veteran and his representative were furnished a copy of 
this decision.  

By rating action in June 1982, the RO, in part, denied the 
veteran's request to reopen the claim of service connection 
for defective hearing.  A letter from the veteran in July 
1982 was accepted, in part, as a notice of disagreement with 
the June 1982 rating action which denied the veteran's 
request to reopen the claim of service connection for 
defective hearing.  A Statement of the Case was issued in 
July 1982, and the veteran perfected an appeal with respect 
to his defective hearing.  In November 1983, the Board, in 
part, found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
defective hearing on a direct basis.  

This matter comes before the Board on appeal from rating 
decisions in February and September 1996.  In February 1996, 
the RO found the claims of service connection for chronic 
obstructive pulmonary disease (COPD), corneal opacities, and 
skin cancer due to exposure to mustard gas were not well 
grounded.  The September 1996 rating decision found that new 
and material evidence had not been submitted to reopen the 
claims of service connection for defective hearing, a back 
disorder, or a disability manifested by a loss of balance.  A 
personal hearing at the RO was held in June 1997.  

In a statement of record authored by the Appellate Litigation 
Staff, dated March 29, 1996, it was indicated that the 
veteran's representative, in a telephone conversation earlier 
that day, had raised the issue of service connection for a 
back disorder secondary to a service-connected right knee 
disability.  This issue also has not been developed for 
appellate review and is not inextricably intertwined with the 
claim to reopen service connection for a back disorder on a 
direct basis.  Accordingly, this matter is referred to the RO 
for appropriate action.  

Additionally, in a statement received in April 1998, the 
veteran appears to have raised an additional issue of service 
connection for "postpolio syndrome" based on aggravation of 
a preexisting disability during service.  The veteran also 
appears to have raised the issue of service connection for 
tinnitus.  It is pointed out that service connection for 
tinnitus was denied previously by the RO in April 1983, and 
was not appealed.  These issues have not been developed for 
appellate review and are not inextricably intertwined with 
the issues on appeal.  Accordingly, these matters are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Service connection for defective hearing on a direct 
basis was last denied by the Board in November 1983.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for defective hearing on a direct basis is new and material, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's claim of entitlement to service connection 
for defective hearing on a direct basis is plausible.  

4.  Service connection for defective hearing on a secondary 
basis was last finally denied by the Board in January 1976.  

5.  The additional evidence received in connection with the 
veteran's request to reopen the claim of secondary service 
connection for defective hearing is either cumulative of 
evidence already of record or is not so significant that it 
must be considered to fairly decide the merits of the claim.  

6.  Service connection for a back disorder and a disability 
manifested by a loss of balance was last finally denied by 
the Board in January 1976.  

7.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a back disorder is either cumulative of evidence already 
of record or is not so significant that it must be considered 
to fairly decide the merits of the claim.  

8.  The additional evidence received since the January 1976 
Board decision does not establish a relationship between any 
current disability manifested by a loss of balance and 
military service.  

9.  The record does not contain competent evidence that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard gas or Lewisite during service.  

10.  No competent evidence has been submitted to establish 
that the veteran has a respiratory disorder or an eye 
disorder for purposes of providing presumptive service 
connection, or which is due to disease or injury in service.  

11.  The veteran's squamous cell carcinoma of the left cheek 
is not due to disease or injury in service, and is not shown 
by any competent clinical evidence to be related to any 
incident, injury, or disease during service, including 
exposure to mustard gas


CONCLUSIONS OF LAW

1.  The November 1983 Board decision which denied the 
veteran's request to reopen the claim of service connection 
for defective hearing is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for defective hearing on a 
direct basis.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§§ 3.156(a), 20.1105 (1999).  

3.  The January 1976 Board decision which denied service 
connection for defective hearing on a secondary basis is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for defective hearing 
on a secondary basis.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§§ 3.156(a), 20.1105 (1999).  

5.  The claim of entitlement to service connection for 
defective hearing on a direct basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  The January 1976 Board decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

7.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); C.F.R. § 3.156(a) (1999); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).  

8.  The January 1976 Board decision which denied service 
connection for a disability manifested by a loss of balance 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

9.  Material evidence has not been submitted to reopen the 
claim of service connection for a disability manifested by a 
loss of balance.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§§ 3.156(a), 20.1105 (1999).  

10.  The veteran has not submitted a well-grounded claim of 
service connection for a respiratory disorder, claimed as 
COPD, or for an eye disorder, claimed as corneal opacities on 
a direct or any applicable presumptive basis.  38 U.S.C.A. 
§ 5107 (West 1991).  

11.  The veteran's squamous cell carcinoma of the skin was 
not incurred in or aggravated by active service, nor may its 
incurrence in service on the basis of mustard gas exposure be 
presumed.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the Board decision in 
January 1976, included the veteran's service medical records, 
numerous VA and private medical records from 1971 to 1975, a 
transcript of the veteran's testimony at a personal hearing 
at the RO in April 1974, and two reports of VA examinations 
conducted in March 1973 and January 1975.  

The service medical records, including the veteran's 
separation examination in October 1945, was negative for any 
complaints, abnormalities or diagnoses referable to any 
hearing impairment, back disorder, or any problems with loss 
of balance.  The examination report showed tropical fungus in 
his left ear, and a hearing acuity of 15/15, bilaterally.  
There was no indication in the available service medical 
records that the veteran participated in any kind of chemical 
testing.  

The veteran made no mention of any hearing impairment, back 
disorder, or problems with a loss of balance on his original 
application for VA benefits received in November 1945.  

By rating action in April 1946, service connection was 
established for otitis externa of the left ear and residuals 
of an injury to the right knee, each rated noncompensable, 
effective from October 29, 1945.  

VA progress notes in 1971 and 1972 show that the veteran was 
seen on several occasions for cerumen in his ears.  The 
records show that the veteran's ears were irrigated on each 
occasion.  A progress note in May 1971, indicated that the 
veteran was treated with Penicillin for an ear infection.  
The veteran indicated that he could hear better after taking 
the Penicillin.  

A March 1973 VA examination report showed a history of 
earaches on a daily basis, and complaints of back problems.  
There was no mention of any hearing difficulty, back 
problems, or loss of balance.  The diagnosis was otitis 
externa.  

In a letter dated and received in December 1973, the veteran 
reported that he started wearing hearing aides in June 1973.  
The veteran reported a loss of equilibrium when his ears were 
infected, and he described an injury to his back in service 
when he fell while working on a gun emplacement.  

At a personal hearing at the RO in April 1974, the veteran 
testified about the various problems he had with his ears, 
including multiple infections and loss of balance.  

Letters from three private physician's dated in May 1974, 
indicated that the veteran was treated for back problems 
beginning in 1964.  The letters indicated that the veteran 
was first seen for low back stiffness with pain radiating 
into his left leg in March 1964.  The initial diagnosis was 
acute lumbosacral strain.  A second diagnosis in May 1964 was 
low back strain with sciatic neuritis.  The reports indicated 
that the veteran had worn a back brace since 1964.  

By rating action in June 1974, service connection was denied 
for defective hearing, a back disorder, and a disability 
manifested by a loss of balance.  

VA medical records from 1972 to 1974 show treatment for 
various problems, including back and ear problems.  The 
diagnoses included lumbar strain with sciatic neuritis.  

When examined by VA in January 1975, the veteran reported 
trouble with his back since an injury in service when he fell 
off a ramp while wheelbarrowing cement.  The veteran reported 
difficulty walking or standing for prolonged periods, and 
that he had lost time at work because of his back problems.  
The diagnoses included localized degenerative changes from 
L3-5 with narrowing of the lumbosacral joints, and 
considerable bone reaction especially at the level of the 
articular surface of S1.  

In January 1976, the Board denied service connection for 
bilateral defective hearing and a disability manifested by a 
loss of balance on a direct and secondary basis, and a back 
disorder on a direct basis.  

The evidence of record at the time of the Board decision in 
November 1983 included the evidence reported above; a 
transcript of the veteran's testimony at a personal hearing 
at the RO in January 1983, and a statement written by the 
veteran and purportedly signed by a private physician.  

The veteran's testimony concerning his hearing problems at a 
personal hearing at the RO in January 1983 was essentially 
the same as that which he provided in April 1974.  The 
veteran reported that he was treated by several private 
physicians after service, but that the physicians were now 
deceased.  The veteran's representative testified that the 
veteran had no new evidence to submit on behalf of his claim.  

The evidence added to the record since the November 1983 
Board decision that denied service connection for defective 
hearing includes VA examinations conducted in June 1992, and 
June and July 1996; VA progress notes for the period 1991-
1992; a February 1993 private pathology report from Rhode 
Island Hospital; a health screening report from The Miriam 
Hospital dated in November 1993; a transcript of a personal 
hearing held at the RO in June 1997, and a written opinion by 
[redacted].  

VA progress notes show treatment for various complaints, 
including hearing problems from June 1991 to February 1992.  

The VA examinations in June 1992, and June and July 1996, 
show that the veteran underwent examinations for his back, 
right knee, ears, and hearing acuity.  The diagnoses on the 
June 1992 orthopedic report included chronic back strain 
secondary to severe spondylosis with spur formation and 
bridging osteophytes.  The June 1992 audiological report 
included the diagnosis of deafness.  

A similar diagnosis was made on a VA audiological examination 
in June 1996.  The orthopedic examination in June 1996 noted 
the veteran's self-described back injury in service.  
However, the examiner concluded that the injury did not 
appear to be serious, as the veteran reported that he was 
treated at a battalion aid station and returned to duty.  The 
examiner opined that the veteran's current back problems were 
due to degenerative arthritis due to advancing age.  

A July 1996 VA examination for ear disease also offered a 
diagnosis of deafness.  At that time, the examiner opined 
that it was possible that the veteran's hearing loss could 
have been caused by noise trauma in service.  The examiner 
also opined that the veteran's imbalance was not related to 
his ear pathology. 

Copies of a surgical pathology report from Rhode Island 
Hospital received in September 1993 indicated that a lesion 
was removed from the veteran's left cheek in February 1993.  
Microscopic analysis showed the specimen to be a squamous 
cell carcinoma, keratinizing, well-differentiated, 
keratoacanthomatous type.  

Copies of a lung health screening at The Miriam Hospital in 
November 1993 and received by the VA in August 1995 indicated 
that the veteran had moderate restrictive lung disease.  

A copy of a VA eye prescription form associated with the 
claims folder in November 1995 indicated that the veteran 
required corrective eyeglasses in October 1989.  

The veteran's testimony at the personal hearing in June 1997 
was essentially the same as provided at the hearing in 
January 1983.  The veteran identified three private 
physicians that had treated him between 1957 and 1967, and 
indicated that they had all told him his balance problems 
were caused by his otitis externa.  

The written opinion from Mr. [redacted] addressed the subject of 
potential diseases related to exposure to mustard gas during 
service.  Mr. [redacted] noted that chronic ear infections could 
lead to deafness or hearing loss, and to loss of balance.  He 
also indicated that exposure to mustard gas could cause a 
loss of hearing due to upper respiratory problems.  Mr. Faber 
opined that is was more likely than not that many, if not all 
of the veteran's health problems could have been caused by 
his military service.  

In General:  Claims to reopen

As noted above, service connection for defective hearing and 
a disability manifested by a loss of balance on a direct and 
secondary basis, and a back disorder on a direct basis, was 
denied by the Board in January 1976.  A later decision by the 
Board in November 1983, found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for defective hearing on a direct basis.  Because 
the present appeal with regard to these issues does not arise 
from an original claim, but rather from an attempt to reopen 
claims which were denied previously, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
in this case cited the overruled portion of the Colvin test 
in the November 1996 Statement of the Case (SOC), it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claims.  Accordingly, the Board finds that the citing of this 
test is harmless error and, therefore, there is no need to 
remand the issues for consideration of the holding in Hodge.  

Defective Hearing

Regarding the claim of service connection for defective 
hearing on a direct basis, the Board notes that a July 1996 
VA audiological examiner opined, in essence, that it was 
possible that noise trauma in service could have contributed 
to the veteran's present hearing loss.  This evidence is new 
as it was not previously considered by the RO, and offers a 
basis for relating the veteran's hearing loss to service.  
The records are also material in that they are so significant 
that they must be considered in order to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156.  

Having decided that the July 1996 VA audiological report is 
new and material, there is no need to discuss whether the 
other evidence is likewise new and material as the claim will 
be reopened solely on the basis of this evidence.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
3.303(b) (1999) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997)."  In this 
case, the recent statement by the VA audiologist constitutes 
plausible competent medical evidence to support the veteran's 
claim that his hearing loss was incurred in service.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  

In addressing the final step of the analysis, the Board must 
consider any due process issues as addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the claim 
on a de novo basis would cause prejudice to the veteran.  In 
this regard, the Board finds that the case must be remanded 
to the RO to fulfill the duty to assist under 38 U.S.C.A. § 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.   

The additional medical evidence added to the record since the 
January 1976 Board decision that denied secondary service 
connection for defective hearing is not new or material, but 
merely cumulative of evidence already of record.  The 
additional 

records merely show continued treatment for hearing problems.  
While a diagnosis of deafness was noted on VA examinations in 
1992 and 1996, none of the additional medical records 
provided an etiological relationship between any current 
hearing loss and the veteran's service-connected otitis 
externa.  Thus, the additional medical evidence is not 
material.  

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered.  While the veteran 
may believe that his hearing loss is related to his service-
connected otitis externa, his lay assertions of medical 
causation are not "evidence" for the purpose of reopening 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Similarly, with regard to the statement by Mr. [redacted], the 
Board points out that Dr. [redacted] opined as follows:  
Occasionally otitis externa can lead to pus buildup in the 
ear which can result in deafness or hearing loss."  Mr. 
[redacted] listed his credentials as a Masters Degree in Public 
Health.  He is not licensed or formally trained to offer a 
medical diagnosis or a medical etiology of a condition.  In 
this regard, his degree connotes only a general knowledge of 
the field of Public Health as opposed to training in 
evaluating and diagnosing individual patients and the 
etiology of their individual diseases.  He is not qualified 
to determine if there was any "pus buildup" in the 
veteran's ear.  Thus, his opinion, in the context of this 
case, becomes no more than those of ordinary laymen.  In 
summary, as a lay person, Mr. [redacted]'s assertions regarding 
questions of medical diagnosis or etiology cannot constitute 
"evidence" for purposes of reopening the claim, as he is 
not competent to provide such evidence.  Id.  

Back Disability

The evidence added to the record since the January 1976 Board 
decision that denied service connection for a back disorder 
includes VA examinations conducted in March 1983, June 1992, 
and June 1996; VA progress notes for treatment from 1981 to 
1982, and from 1991 to 1992; a transcript of a personal 
hearing held at the RO in June 1997, and a written opinion by 
Mr. [redacted].  

The additional medical records are not "new" but 
cumulative, in that they merely show continued treatment.  
Furthermore, the additional medical evidence does not offer 
any probative information or medically link the veteran's 
current back problems to service.  In fact, a VA physician in 
June 1996 opined that the veteran's current back problems 
were due to degenerative arthritis from advancing age.  

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered, and his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The evidence of record at the time of the 
last Board decision included the veteran's separation 
examination in 1945 which showed no back abnormalities.  The 
first objective evidence of any back problem was in 1964, 
some 19 years after service separation.  

The written opinion from Mr. [redacted] does not address the 
veteran's back disorder, and is not probative of the issue at 
hand.  Accordingly, the Board finds that a basis to reopen 
the claim of service connection for a back disorder has not 
been presented.  

Loss of Balance

The evidence added to the record since the January 1976 Board 
decision that denied service connection for a disability 
manifested by a loss of balance includes VA examinations 
conducted in March 1983, June 1992, and June 1996; VA 
progress notes for treatment from 1981 to 1982, and from 1991 
to 1992; a transcript of a personal hearing at the RO in June 
1997, and a written opinion by Mr. [redacted].  

The additional medical records, while showing complaints of 
occasional loss of balance, do not medically link the 
veteran's current symptoms to service.  Thus, the additional 
medical records are not material.  Moreover, a VA 
audiological examiner in July 1996 opined that the veteran's 
imbalance was not related to any ear pathology.  

The veteran's testimony is also not material as the veteran, 
as a layperson, is not competent to offer testimony as to the 
etiology of his loss of balance.  The veteran's testimony 
concerning the etiology of his hearing loss, vis-a-vi, due to 
his chronic otitis externa, is the same argument he offered 
at a personal hearing in April 1974.  In a statement received 
in April 1998, the veteran offered another theory for his 
loss of balance, that it was due to taking anti-malarial 
medications, including large doses of quinine.  However, the 
veteran has not provided any competent medical evidence to 
support his assertions.  While the veteran may believe that 
his current medical problem is related to service or to a 
service-connected disability, his lay assertions of medical 
causation are not "evidence" for the purpose of reopening 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Likewise, Mr. [redacted] is not licensed or formally trained to 
offer a medical diagnosis.  Thus, his opinion regarding 
questions of medical diagnosis or etiology cannot constitute 
"evidence" for purposes of reopening the claim, as he is 
not competent to provide such evidence.  Id.  

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking any current disability manifested by loss of 
balance to military service or to a service-connected 
disability.  Absent the submission of material evidence, it 
is unnecessary to determine whether any evidence is new.  
Accordingly, a basis to reopen the claims of service 
connection for a back disorder or a disability manifested by 
a loss of balance has not been presented.  

The undersigned notes that at his hearing in June 1997, the 
veteran identified three private physicians who had treated 
him from around 1957 to 1967, and had reportedly told him 
that his balance problems were related to his chronic ear 
infections.  This evidence is not contained in the claims 
folder.  However, the Board notes that the veteran had 
testified previously in January 1983 that the three 
physicians were deceased, and that their records were not 
available.  

When a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material but has not been submitted with the 
application, the Secretary has a duty under section 5103 to 
inform a claimant of the evidence that is "necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  Graves v. Brown, 8 Vet. App. 522 (1996).  However, as 
the veteran had reported previously that the three physicians 
were deceased and their records are unavailable, the Board 
finds that a remand to request the veteran to obtain these 
records would not serve any useful purpose and would be a 
futile act.  

Lastly, in response to the veteran's assertions that not all 
of his service medical records are in the claims file, the 
Board points out that the veteran's service medical records 
were associated with the claims file in April 1946, nearly 
three decades before the fire.  The claims folder includes 
originals and some photocopies of what appears to be all of 
the veteran's service medical records, including his entrance 
and separation examinations.  Furthermore, the Board notes 
that there is a treatment record dated in June 1944 showing 
the veteran was seen for impacted cerumen and returned to 
duty.  This record is significant in that the date of 
treatment was during the time period that the veteran was 
apparently stationed in Panama.  Several attempts were made 
to obtain any additional service medical records, including 
an attempt in January 1946, for treatment at a dispensary in 
Panama.  However, no additional records were located.  While 
the National Personal Records Center (NPRC) suggested in 
February 1974 that the veteran's service medical records may 
have been destroyed by the fire in 1973, it would appear that 
the NPRC conclusion was probably based on the dates of 
service for the records that were lost in the fire, which 
would have included the veteran's records if they were at 
that facility at the time of the fire, and the absence of any 
records at that facility.  Obviously, as the veteran's 
service medical records had been associated with the claims 
file many years earlier, they could not have been destroyed 
in the fire.  Given that the veteran's service medical 
records are in the claims file, the Board finds that there is 
no heightened duty to assist.  

Mustard Gas Exposure

The veteran asserts that he was an instructor at Fort Ord, 
California in 1945, and was routinely exposed to mustard gas 
training exercises.  The veteran stated that as part of basic 
training of new recruits, he was required to participate in 
mustard gas exercises which were carried out in a gas 
chamber.  The veteran estimated that he was exposed to 
mustard gas about 25 to 50 times.  The veteran claims that he 
now suffers from COPD, corneal opacities and skin cancer due 
to exposure to mustard gas.  

As discussed in detail above, under 38 U.S.C.A. § 5107(a), a 
VA claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  In addition, service connection 
for certain "chronic diseases" may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  As applied to the facts in this 
case, such diseases include malignant tumors if shown to be 
compensably disabling within one year after service.  38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any disability diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The holding in 
Combee is applicable to the facts in this case.

Claims based upon chronic residual effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316 
(1999), which provides as follows:

(a) Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:  

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.  

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.  

(3) Full-body exposure to nitrogen 
mustard during ctive military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  

(b) Service connection will not be 
established under this section if 
the claimed condition is due to the 
veteran's own willful misconduct or 
there is affirmative evidence that 
establishes a non-service-related 
supervening condition or event as 
the cause of the claimed condition.  

In the case of Pearlman v. West, 11 Vet. App. 443 (1998), the 
Court addressed the application of 38 C.F.R. § 3.316 in 
determining the well groundedness of claims.  The Court 
indicated that under 38 C.F.R. § 3.316, the initial burden 
for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman, at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions;" subject to the regulatory 
exceptions in paragraph (b).  Id.  

The Board notes that in the Pearlman case, the veteran had 
stated he had participated in gas chamber testing involving 
mustard gas exposure, and that he had subsequently developed 
disabilities which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure had been unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true.  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman, at 447.  

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the veteran has submitted competent 
clinical evidence that shows a confirmed diagnosis of 
squamous cell carcinoma of the skin located on the left cheek 
which was surgically removed in February 1993.  However, the 
veteran has not provide any medical evidence of a clear 
diagnosis of any of the listed eye or respiratory disorders 
found at 38 C.F.R. § 3.316(a)(1).  

Squamous cell carcinoma of the skin is a disease for which 
presumptive service connection may be allowed in accordance 
with 38 U.S.C.A. § 3.316(a)(1) and (2).  The veteran also 
asserts that he was exposed to mustard gas during service.  
Accordingly, the Board finds that the veteran's claim with 
regard to squamous cell carcinoma of the skin is well 
grounded.  (The issues of claimed COPD and corneal opacities 
will be discussed separately hereinbelow.)  

Regarding the veteran's squamous cell carcinoma of the skin, 
the Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 U.S.C.A. § 3.316 
because the evidence is not at least in equipoise that the 
veteran had "full-body exposure" to nitrogen or sulfur 
mustard or Lewisite at any time during active service.  The 
service medical records do not reflect any such exposure, nor 
was the RO able to verify the veteran's exposure by 
contacting the VA Central Office (VACO).  The VACO reported 
in June 1995 that the veteran's name did not appear on any 
lists of veterans who had participated in mustard gas 
experiments.  (See Report of Contact dated in June 1995).  

Additionally, the RO submitted to National Personal Records 
Center (NPRC) in June 1995, a request for additional service 
medical records, identifying the veteran's case as involving 
averred exposure to mustard gas.  The NPRC responded in 
December 1995 that it had no further records concerning the 
veteran, and that his file may have been destroyed in the 
1973 fire.  (It is noted that the veteran's service medical 
records had been obtained by the VA prior to the fire.)

In June 1995, the RO submitted a request to the Commander, 
U.S. Army Chemical and Biological Defense Agency (Agency), 
that it search for evidence showing that the veteran had been 
exposed to mustard gas.  In July 1995, the Agency responded 
that it did not maintain personnel or medical records of 
former military personnel or unit training records for units 
other than Chemical Warfare Service units.  The agency 
requested additional information in order to research the 
veteran's claim further.  The veteran provided additional 
information with the necessary detail in August 1995, which 
was then forwarded to the Agency for additional development.  
In October 1995, the Agency responded that it could not 
confirm the veteran's alleged exposure to mustard gas.  
Furthermore, the Agency reported that there was no 
information relating to the use of mustard agent in the gas 
chamber for basic training.  The Agency indicated that their 
records show that tear gas and/or chlorine were the only 
chemical agents used to fit trainees/recruits with gas masks 
and to teach them how to use them.  In another letter 
received in October 1995, the Agency indicated that it had no 
information related to the veteran by name.  The Agency 
stated that the veteran appeared to relate, in his 
description of events, the standard gas chamber training that 
all soldiers received prior to leaving the U.S. for overseas 
combat duty.  The Agency noted that during these common 
training exercises, the prescribed chemical agent was 
chlorine or tear gas.  

As the evidence of record does not establish that the veteran 
was exposed to any of the vesicant agents listed under 38 
C.F.R. § 3.316, including mustard gas, during his period of 
active service, the Board is unable to extend the presumption 
of service connection for the veteran's squamous cell 
carcinoma of the skin, as secondary to exposure to mustard 
gas. 

While the veteran claims to have COPD and corneal opacities 
which are due to exposure to mustard gas in service, he has 
not presented any competent medical evidence to support his 
assertions.  The medical evidence of record shows his 
respiratory disorder is due to restrictive airway disease, 
and that he was given a prescription for corrective glasses 
in October 1989.  Restrictive airway disease and refractive 
error are not disabilities for which presumptive service 
connection is warranted under 38 C.F.R. § 3.316.  The 
veteran, as a lay person, is not competent to offer a medical 
opinion as to the etiology of his respiratory disorder or eye 
disorder.  Grottveit.  Consequently, any presumptions 
pertaining to mustard gas exposure for his respiratory 
disorder and eye disorder are not applicable.  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection on direct-incurrence for 
any disability due to exposure to noxious gases, such as 
mustard gas, with proof of actual causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, where the 
issue involves medical causation, "competent medical 
evidence" which shows that the claim is plausible or 
possible is required to set forth a well- grounded claim.  
Grottveit.  Thus, service connection may still be established 
for the veteran's respiratory disease, eye disorder, and 
squamous cell carcinoma of the skin, by showing actual 
causation, where all the evidence establishes that the 
veteran's disabilities were incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

As noted above, the veteran has presented competent medical 
evidence that he has been diagnosed with restrictive airway 
disease and squamous cell carcinoma of the skin.  Although 
the veteran provided a copy of a prescription for eyeglasses, 
he has not presented any medical evidence that he has a 
current eye disorder for which service connection may be 
established.  Refractive error is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  

A review of the available service medical records reveals no 
complaints or abnormalities referable to any respiratory or 
eye problems, or skin cancer.  His report of medical 
examination at entrance into active service, dated in April 
1942, evidences that his lungs and skin were normal, and that 
his visual acuity was 20/20, bilaterally.  Likewise, his 
report of medical examination at discharge from active 
service in October 1945 shows normal lungs and skin, and his 
visual acuity was unchanged.  

On the question of direct service incurrence, the threshold 
question to be answered is whether the veteran has presented 
evidence of a well-grounded claim with respect to the issue 
of service connection for residuals of exposure to noxious 
gases, claimed as mustard gas.  While the veteran believes 
that his restrictive airway disease, eye disorder and skin 
cancer are related to service, he has not presented any 
competent medical evidence to support his lay assertions.  
This is required under Caluza, discussed above, to establish 
a well-grounded claim.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between any claimed 
disability now present and service.  See Espiritu.  The 
service medical records are negative for any complaints, 
findings or diagnosis referable to any respiratory disorder, 
eye problems or skin cancer during service.  While the 
evidentiary record shows that the veteran has restrictive 
airway disease and had a skin cancer lesion surgically 
removed, the medical reports do not offer any opinion as to 
the etiology of the disabilities.  Moreover, the veteran's 
respiratory disease and skin cancer were first shown in 1993, 
some forty-eight years after his discharge from service.  The 
onset of skin cancer is too remote from service to establish 
service connection on the basis of presumptive service 
incurrence.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Therefore, in the 
absence of evidence of a nexus between any current 
respiratory disorder, eye disorder, or skin cancer and 
military service, there is no basis to find that the claims 
are well grounded.  

Finally, to the extent that Mr. [redacted] relates the veteran's 
current disability to exposure to mustard gas, it must be 
noted that there is no evidence of such exposure.  Mr. [redacted] 
has no personal knowledge of such exposure and based his 
opinion on information provided the veteran.  As such, any 
opinion he provided is based on an inaccurate factual 
premise; i.e. that the veteran was exposed to mustard gas in 
service and must be discounted.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, the veteran cannot invoke the VA's 
duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
defective hearing on a direct basis, the appeal to reopen is 
granted.  

To the extent that new and material evidence has not been 
submitted to reopen the claim of service connection for 
defective hearing on a secondary basis, the appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a disability manifested 
by a loss of balance, the appeal is denied.  

Service connection for a respiratory disorder, eye disorder 
and skin cancer due to exposure to mustard gas is denied.  



REMAND

The veteran and his representative contend that his hearing 
problems began in service and were caused by exposure to 
acoustic trauma from artillery fire.  In the alternative, it 
is argued that his hearing loss could have been caused by 
repeated dosages of anti-malarial medications, including 
large dosages of quinine.  

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for defective hearing, the RO must now 
consider the issue on a de novo basis.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
furnish the names and addresses of all 
medical care providers who treated him 
for hearing loss in recent years.  He 
should also be notified of the need to 
file evidence of a well grounded claim 
for service connection for hearing loss 
due to ingestion of anti-malarial 
medications, including quinine.  If he 
submits evidence of a medical nexus, the 
RO should request a medical opinion as to 
whether it is at least as likely as not 
that anti-malarial medications taken in 
service caused the veteran's current 
hearing loss.  If the decision is 
unfavorable to the veteran, this matter 
should be addressed in the Supplemental 
Statement of the Case to be issued the 
veteran.  

2.  The RO should schedule the veteran 
for a VA ear and audiological examination 
to determine the nature and, if possible, 
etiology of the veteran's hearing loss.  
The examiner should review the entire 
claims folder, and all appropriate tests 
should be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The examiner 
should comment on the opinion expressed 
in the July 1996 VA examination, and 
indicate whether he agrees or disagrees 
with this physician's opinion.  The 
rationale for any agreement or 
disagreement should be specified.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner should provide answers to 
the following:  

a.  Does the veteran have a hearing 
loss at present?  If so, what is the 
nature of the hearing loss?  

b.  If defective hearing is found, 
is it at least as likely as not that 
it was caused by acoustic trauma in 
service?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the veteran is 
scheduled for another examination and he 
fails to show up for the examination, the 
letter notifying him of the place, date 
and time of the examination, and 
containing the veteran's address, should 
be included in the claims folder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


